     Case 18-29847               Doc 42-5       Filed 08/16/19 Entered 08/16/19 08:38:20              Desc Exhibit
                                                                                                                EXHIBIT E
                                              E - Payment History Page 1 of 1

Name                Nash, Deborah
Loan #              1406544184
Case #              18-29847
Chapter #           13
Date BK Filed       10/24/2018
1st Post Due Date   11/5/2018
                                 Check #   Date Received   Amount Received   Applied To Date     Amount Due   Suspense
                                 1732      12/11/2018      $1,241.90         suspense                         $1,241.90
                                 1733      1/5/2019        $1,241.90         11/5/2018           $1,625.85    $857.95
                                 1734      2/14/2019       $1,241.90         12/5/2018           $1,625.85    $474.00
                                 1738      3/5/2019        $1,625.00         1/5/2019            $1,625.85    $473.15
                                 1154      4/19/2019       $1,725.00         2/5/2019            $1,625.85    $572.30
                                 1001      5/3/2019        $1,100.00         3/5/2019            $1,625.85    $46.45
                                 1002      5/20/2019       $700.00                                            $746.45
                                 1003      6/5/2019        $1,700.00         4/5/2019            $1,625.85    $820.60
                                 1005      7/3/2019        $1,630.00         5/5/2019            $1,625.85    $824.75
                                                                             6/5/2019            $1,625.85
                                                                             7/5/2019            $1,625.85
                                                                             8/5/2019            $1,692.67


                                                                             TOTAL DUE:          $16,325.32
                                                                             TOTAL PAID:         $12,205.70
                                                                             TOTAL DELINQUENT:   $4,119.62
